United States Court of Appeals
                              FOR THE EIGHTH CIRCUIT




                                  _____________

                                   No. 96-2444
                                  _____________

Dana A. Ivy,                             *
                                         *
      Petitioner-Appellant,              *
                                         *      Appeal from the United States
      v.                                 *      District Court for the
                                         *      Eastern District of Missouri.
Michael S. Bowersox,                     *
                                         *
      Respondent-Appellee.               *

                                  _____________

                              Submitted: April 17, 1997

                              Filed: September 4, 1997
                                   _____________

Before BOWMAN, HANSEN, and MURPHY, Circuit Judges.
                         _____________
HANSEN, Circuit Judge.

       Dana Ivy (petitioner), an inmate at the Potosi Correctional Center in Mineral
Point, Missouri, appeals the district court's1 order denying his petition for a writ of
habeas corpus filed pursuant to 28 U.S.C. § 2254. The petitioner argues that the
district court erred in denying him relief on his two claims alleging state trial court
evidentiary errors and on his four claims alleging that he received ineffective assistance
of counsel during his direct appeal. Finding no merit to the petitioner's arguments, we
affirm.

                                            I.

       The petitioner was convicted of first degree robbery for stealing a woman's car
and purse. On direct appeal, the Missouri Court of Appeals affirmed his conviction.
State v. Ivy, 768 S.W.2d 151 (Mo. Ct. App. 1989). In his petition for a writ of habeas
corpus, the petitioner asserted that (1) the Missouri trial court had erred in allowing the
victim to testify that she had identified the petitioner through the use of police
department photographs, allegedly suggesting to the jury that the petitioner had a
criminal record, and (2) the Missouri trial court had erred in admitting evidence of
unauthorized long-distance telephone calls to the petitioner's aunt that were charged to
the victim's telephone credit card following the robbery, allegedly constituting
impermissible circumstantial evidence and evidence of other crimes. The petitioner
argued that both of these errors deprived him of his constitutional right to due process.
The petitioner also asserted that his appellate counsel had rendered ineffective
assistance for failing to raise four additional claims in the direct appeal of petitioner's



      1
        The Honorable Donald J. Stohr, United States District Judge for the Eastern
District of Missouri, adopting the report and recommendation of the Honorable Thomas
C. Mummert, III, United States Magistrate Judge for the Eastern District of Missouri.

                                            2
conviction. After reviewing each of these claims, the district court denied the petition
for a writ of habeas corpus.

                                            II.

       We review the district court's legal conclusions de novo and its findings of fact
for clear error. Miller v. Lock, 108 F.3d 868, 870 (8th Cir. 1997). In the habeas
context, a state court evidentiary ruling will warrant relief "only if the alleged error was
so conspicuously bad that it fatally infected the trial and rendered it fundamentally
unfair." Troupe v. Groose, 72 F.3d 75, 76 (8th Cir. 1995). Moreover, an appellate
counsel's failure to raise an issue on appeal will justify habeas relief only when there
is a "reasonable probability that an appeal of [the] issue would have been successful
and that the result of the appeal would thereby have been different." Pryor v. Norris,
103 F.3d 710, 714 (8th Cir. 1997). After careful review, we find no clear error in the
district court's factual findings, and we agree with the court's conclusion that none of
the petitioner's claims qualify for habeas relief under the standards listed above.

                                            III.

      Thus, we affirm the judgment of the district court. The petitioner's pending
motions are denied.

       A true copy.

              Attest:

              CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                             3